      Case 1:20-cv-01023-GHW-SLC Document 19 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YANA PASKOVA,

                              Plaintiff,

       against
                                                      CIVIL ACTION NO.: 20 Civ. 1023 (GHW) (SLC)

                                                                          ORDER
SIEGELSON’S DIAMONDS INC.,

                              Defendant.


SARAH L. CAVE, United States Magistrate Judge.

       A Telephone Conference was held today, May 12, 2020, regarding Defendant’s Letter-

Motion for a discovery conference. (ECF No. 15). By Tuesday, May 26, 2020, Plaintiff is directed

to (1) file an Amended Complaint; and (2) make a written confidential settlement demand on

Defendant attaching copies of the copyright registration and any agreement between Plaintiff

and The New York Times that pertains to the two photographs at issue in this case, which the

parties shall treat as confidential pending the entry of a Confidentiality Stipulation and Order in

this action. The parties may also request a Settlement Conference with Magistrate Judge Cave.

       Defendant is directed to respond to the Amended Complaint by Friday, June 26, 2020.

The briefing schedule discussed during the conference will not be implemented; rather, if

Defendant intends to file a motion to dismiss, it must do so in accordance with the Honorable

Gregory H. Woods’ Individual Rules of Practice in Civil Cases.
     Case 1:20-cv-01023-GHW-SLC Document 19 Filed 05/12/20 Page 2 of 2




Dated:     New York, New York
           May 12, 2020

                                         SO ORDERED



                                         _________________________
                                         SARAH L. CAVE
                                         United States Magistrate Judge




                                     2
